Name: 2006/636/EC: Commission Decision of 12 September 2006 fixing the annual breakdown by Member State of the amount for Community support to rural development for the period from 1 January 2007 to 31 December 2013 (notified under document number C(2006) 4024)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  EU finance;  regions and regional policy;  cooperation policy;  budget
 Date Published: 2008-12-09; 2006-09-22

 22.9.2006 EN Official Journal of the European Union L 261/32 COMMISSION DECISION of 12 September 2006 fixing the annual breakdown by Member State of the amount for Community support to rural development for the period from 1 January 2007 to 31 December 2013 (notified under document number C(2006) 4024) (2006/636/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 69(4) thereof, Whereas: (1) Council Decision 2006/493/EC (2) fixed the amount of Community support to rural development for the period from 1 January 2007 to 31 December 2013, its annual breakdown and the minimum amount to be concentrated in regions eligible under the Convergence Objective. (2) Point 40 of the Financial Perspectives 2007 to 2013, agreed upon by the European Council of December 2005, fixed the maximum level of transfers from funds supporting Cohesion. (3) In accordance with Article 69(4) of Regulation (EC) No 1698/2005 the annual breakdown by Member State of the amounts for Community support to rural development is to be made after deduction of the resources devoted to technical assistance for the Commission and taking into account the amounts reserved for regions eligible under the Convergence Objective, past performance and particular situations and needs based on objective criteria. In accordance with Article 69(3) of Regulation (EC) No 1698/2005, those amounts should be indexed at 2 % per year, while, in accordance with paragraph 5 of that Article, in addition to those amounts, the Member States have to take into account for the purpose of programming the amounts resulting from modulation as provided for in Article 12(2) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (3). (4) The total transfers from the European Agricultural Guarantee Fund to the EAFRD pursuant to Articles 10(2), 143d and 143e of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (4) are set by Commission Decision 2006/410/EC (5) for the budget years 2007 to 2013. Those amounts should be added to the annual breakdown by Member State for the purpose of rural development programming, according to the methodology established in Article 10(3) and (4) of Regulation (EC) No 1782/2003. The annual breakdown by Member States of the amounts resulting from modulation provided for in Article 10(1) of Regulation (EC) No 1782/2003 have been allocated by Commission Decision 2006/588/EC (6). (5) The annual breakdown should not include the amounts for Bulgaria and Romania since the Treaty of Accession of those countries has not yet entered into force. Upon the entry into force of the Treaty of Accession of those countries the annual breakdown should be amended accordingly to include allocations for those countries, HAS ADOPTED THIS DECISION: Article 1 The annual breakdown by Member State of commitment appropriations for Community support to rural development for the period from 1 January 2007 to 31 December 2013, as referred to in Article 69 of Regulation (EC) No 1698/2005, is set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 September 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 277, 21.10.2005, p. 1. (2) OJ L 195, 15.7.2006, p. 22. (3) OJ L 209, 11.8.2005, p. 1. Regulation as amended by Regulation (EC) No 320/2006 (OJ L 58, 28.2.2006, p. 42). (4) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 1156/2006 (OJ L 208, 29.7.2006, p. 3). (5) OJ L 163, 15.6.2006, p. 10. (6) OJ L 240, 2.9.2006, p. 6. ANNEX Breakdown by Member State of Community support for rural development 2007 to 2013 (current prices in EUR) 2007 2008 2009 2010 2011 2012 2013 2007-2013 total of which minimum for regions under the Convergence objective Total Belgium 63 991 299 63 957 784 60 238 083 59 683 509 59 267 519 56 995 480 54 476 632 418 610 306 40 744 223 Czech Republic 396 623 321 392 638 892 388 036 387 400 932 774 406 640 636 412 672 094 417 962 250 2 815 506 354 1 635 417 906 Denmark 62 592 573 66 344 571 63 771 254 64 334 762 63 431 467 62 597 618 61 588 551 444 660 796 0 Germany 1 184 995 564 1 186 941 705 1 147 425 574 1 156 018 553 1 159 359 200 1 146 661 509 1 131 114 950 8 112 517 055 3 174 037 771 Estonia 95 608 462 95 569 377 95 696 594 100 929 353 104 639 066 108 913 401 113 302 602 714 658 855 387 221 654 Greece 461 376 206 463 470 078 453 393 090 452 018 509 631 768 186 626 030 398 619 247 957 3 707 304 424 1 905 697 195 Spain 1 012 456 383 1 030 880 527 1 006 845 141 1 013 903 294 1 057 772 000 1 050 937 191 1 041 123 263 7 213 917 799 3 178 127 204 France 931 041 833 942 359 146 898 672 939 909 225 155 933 778 147 921 205 557 905 682 332 6 441 965 109 568 263 981 Ireland 373 683 516 355 014 220 329 171 422 333 372 252 324 698 528 316 771 063 307 203 589 2 339 914 590 0 Italy 1 142 143 461 1 135 428 298 1 101 390 921 1 116 626 236 1 271 659 589 1 266 602 382 1 258 158 996 8 292 009 883 3 341 091 825 Cyprus 26 704 860 24 772 842 22 749 762 23 071 507 22 402 714 21 783 947 21 037 942 162 523 574 0 Latvia 152 867 493 147 768 241 142 542 483 147 766 381 148 781 700 150 188 774 151 198 432 1 041 113 504 327 682 815 Lithuania 260 974 835 248 836 020 236 928 998 244 741 536 248 002 433 250 278 098 253 598 173 1 743 360 093 679 189 192 Luxembourg 14 421 997 13 661 411 12 655 487 12 818 190 12 487 289 12 181 368 11 812 084 90 037 826 0 Hungary 570 811 818 537 525 661 498 635 432 509 252 494 547 603 625 563 304 619 578 709 743 3 805 843 392 2 496 094 593 Malta 12 434 359 11 527 788 10 656 597 10 544 212 10 347 884 10 459 190 10 663 325 76 633 355 18 077 067 Netherlands 70 536 869 72 638 338 69 791 337 70 515 293 68 706 648 67 782 449 66 550 233 486 521 167 0 Austria 628 154 610 594 709 669 550 452 057 557 557 505 541 670 574 527 868 629 511 056 948 3 911 469 992 31 938 190 Poland 1 989 717 841 1 932 933 351 1 872 739 817 1 866 782 838 1 860 573 543 1 857 244 519 1 850 046 247 13 230 038 156 6 997 976 121 Portugal 562 210 832 562 491 944 551 196 824 559 018 566 565 142 601 565 192 105 564 072 156 3 929 325 028 2 180 735 857 Slovenia 149 549 387 139 868 094 129 728 049 128 304 946 123 026 091 117 808 866 111 981 296 900 266 729 287 815 759 Slovakia 303 163 265 286 531 906 268 049 256 256 310 239 263 028 387 275 025 447 317 309 578 1 969 418 078 1 106 011 592 Finland 335 121 543 316 143 440 292 385 407 296 367 134 287 790 092 280 508 238 271 617 053 2 079 932 907 0 Sweden 292 133 703 277 225 207 256 996 031 260 397 463 252 975 513 246 760 755 239 159 282 1 825 647 954 0 United Kingdom 263 996 373 283 001 582 274 582 271 276 600 084 273 334 332 270 695 626 267 364 152 1 909 574 420 188 337 515 Total 11 357 312 403 11 182 240 092 10 734 731 213 10 827 092 785 11 238 887 764 11 186 469 323 11 136 037 766 77 662 771 346 28 544 460 460